I115th CONGRESS1st SessionH. R. 833IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Ms. Frankel of Florida (for herself, Mr. Curbelo of Florida, Ms. Ros-Lehtinen, Mr. Mast, Ms. Wasserman Schultz, Mr. Webster of Florida, Mr. Diaz-Balart, Mr. Deutch, Mr. Crist, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Water Resources Development Act of 1986 with respect to the acquisition of beach fill, and for other purposes. 
1.Short titleThis Act may be cited as the Sand Acquisition, Nourishment, and Development Act of 2017 or the SAND Act of 2017.  2.Acquisition of beach fillSection 935 of the Water Resources Development Act of 1986 (33 U.S.C. 2299) is amended by striking if such materials are not available from domestic sources for environmental or economic reasons. 
